Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                July 14, 2014

The Court of Appeals hereby passes the following order:

A14A1972. ROSCOE EMORY DEAN, JR. v. MARY DRAWDY DIAZ.

      Mary Diaz filed a suit on a note against Roscoe Dean. The trial court entered
judgment in favor of Diaz for $5,900. Dean appealed directly to this Court. We lack
jurisdiction.
      Where, as here, the total judgment is $10,000 or less, the aggrieved party must
follow the discretionary appeal procedures in OCGA § 5-6-35. See OCGA § 5-6-
35(a) (6). The appellant’s failure to comply with these procedures deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Hill v. Rose Electric
Co., 220 Ga. App. 603 (469 SE2d 844) (1996); Klobe v. Montgomery Ward & Co.,
178 Ga. App. 164 (342 SE2d 496) (1986).

                                      Court of Appeals of the State of Georgia
                                                                       07/14/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.